                                                                       1   Tavy A. Dumont, SBN 244946
                                                                       2   LAW OFFICE OF TAVY A. DUMONT
                                                                           101 Cooper Street # 223
                                                                       3   Santa Cruz, California 95061-4526
                                                                       4   Telephone: (831) 288-0714
                                                                           E-mail: tavy.dumont@dumontlaw.com
                                                                       5
                                                                           Jonathan Weiss, SBN 143895
                                                                       6   LAW OFFICE OF JONATHAN WEISS
                                                                       7   10576 Troon Avenue
                                                                           Los Angeles, California 90064-4436
                                                                       8
                                                                           Telephone: (310) 558-0404
                                                                       9   E-mail: jw@lojw.com
                                                                      10   Attorneys for Plaintiff and the proposed Classes
                                                                      11
                                                                           Additional Counsel Listed on Signature Page
                                                                      12
                                                                                              UNITED STATES DISTRICT COURT
                                  Santa Cruz, California 95060-4526




                                                                      13
                 TAVY A. DUMONT




                                                                                 EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
                                        101 Cooper Street # 223




                                                                      14
L AW OFFICE OF




                                                                      15   LORI ANN GONZALEZ, individually          CASE NO.: 1:19-cv-00342-AWI-EPG
                                                                           and on behalf of others similarly
                                                                      16                                            STIPULATION AND ORDER TO
                                                                           situated,
                                                                      17                                            CONTINUE HEARING ON
                                                                                             Plaintiff,             DEFENDANT’S MOTION TO
                                                                      18                                            COMPEL ARBITRATION
                                                                           vs.
                                                                      19                                            Current Hearing Date: June 17, 2019
                                                                      20   COMENITY CAPITAL BANK,
                                                                                                                    Proposed Date: July 8, 2019
                                                                           DOES 1-30,
                                                                      21
                                                                      22                     Defendants.            HON. ANTHONY W. ISHII
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28


                                                                           STIPULATION AND ORDER CONTINUING MOTION HEARING                           1
                                                                           CASE NO. 1:19-cv-00342-AWI-EPG
                                                                       1                                STIPULATION AND ORDER
                                                                       2         Plaintiff Lori Ann Gonzalez (“Plaintiff”) and Defendant Comenity Capital
                                                                       3   Bank (“Defendant”), by and through their undersigned counsel, hereby stipulate
                                                                       4   as follows:
                                                                       5         1.      On March 14, 2019, Defendant removed this action from the
                                                                       6   Superior Court, County of Fresno; on April 8, 2019, Plaintiff filed a Motion to
                                                                       7   Remand (ECF No. 9), which is fully briefed and under submission.
                                                                       8         2.      On May 16, 2019, Defendant filed a Motion to Compel Arbitration
                                                                       9   (ECF No. 20).
                                                                      10         3.      Defendant’s Motion to Compel Arbitration is currently set for
                                                                      11   hearing on June 17, 2019.
                                                                      12         Plaintiff’s Opposition to the Motion to Compel Arbitration is currently due
                                  Santa Cruz, California 95060-4526




                                                                      13   June 3, 2019.
                 TAVY A. DUMONT
                                        101 Cooper Street # 223




                                                                      14         4.      Plaintiff requested that Defendant agree to modify the briefing
L AW OFFICE OF




                                                                      15   schedule and hearing date because of Plaintiff’s counsel’s other commitments,
                                                                      16   including oral argument in the California Court of Appeal on May 30, 2019, as
                                                                      17   well as other demands that have recently arisen, that conflict with the preparation
                                                                      18   of Plaintiff’s Opposition.
                                                                      19         5.      In view of Plaintiff’s counsel’s schedule, the parties have agreed,
                                                                      20   subject to Court approval, that Plaintiff’s Opposition will be due June 17, 2019;
                                                                      21   Defendant’s Reply will be due July 1, 2019; and the Motion will be heard on July
                                                                      22   8, 2019.
                                                                      23         6.      The parties agree that this stipulation shall not be construed as
                                                                      24   supporting any waiver argument in connection with the motion to compel
                                                                      25   arbitration, and Plaintiff expressly agrees not to reference or cite to the
                                                                      26   continuance in support of any waiver argument she may make in opposition to
                                                                      27   the motion.
                                                                      28         7.      The parties have not previously requested a continuance of the

                                                                           STIPULATION AND ORDER CONTINUING MOTION HEARING                                     2
                                                                           CASE NO. 1:19-cv-00342-AWI-EPG
                                                                       1   hearing date or briefing schedule.
                                                                       2         Accordingly, pursuant to Local Rules 143, 144 and 230(f), Plaintiff and
                                                                       3   Defendant, by and through their undersigned counsel, hereby stipulate and
                                                                       4   jointly request that: 1) the hearing on Defendant’s Motion to Compel Arbitration
                                                                       5   be continued from June 17, 2019, to July 8, 2019, at 1:30 p.m. in Courtroom 2,
                                                                       6   8th Floor; 2) Plaintiff shall file her Opposition on or before June 17, 2019, and 3)
                                                                       7   Defendant shall file its Reply on or before July 1, 2019.
                                                                       8   IT IS SO STIPULATED.
                                                                       9                                         Respectfully submitted,
                                                                      10   Dated: May 28, 2019                   LAW OFFICE OF TAVY A. DUMONT
                                                                      11                                         LAW OFFICE OF JONATHAN WEISS
                                                                      12                                  By:    /s/ Tavy A. Dumont
                                                                                                                 Tavy A. Dumont
                                  Santa Cruz, California 95060-4526




                                                                      13
                 TAVY A. DUMONT




                                                                                                                 Attorneys for Plaintiff and the proposed
                                        101 Cooper Street # 223




                                                                      14                                         Classes
L AW OFFICE OF




                                                                      15
                                                                           Dated: May 28, 2019                   SIMMONDS & NARITA LLP
                                                                      16                                         44 Montgomery Street, Suite 3010
                                                                      17                                         San Francisco, CA 94104-4816
                                                                                                                 Telephone: (415) 283-1000
                                                                      18
                                                                                                                 Facsimile: (415) 352-2625
                                                                      19                                  By:    /s/ R. Travis Campbell
                                                                      20                                         R. Travis Campbell (as authorized May 28,
                                                                      21
                                                                                                                 2019)
                                                                                                                 Attorneys for Defendant Comenity Capital
                                                                      22                                         Bank
                                                                      23
                                                                      24   IT IS SO ORDERED.

                                                                      25   Dated: June 3, 2019
                                                                                                                SENIOR DISTRICT JUDGE
                                                                      26
                                                                      27
                                                                      28


                                                                           STIPULATION AND ORDER CONTINUING MOTION HEARING                                  3
                                                                           CASE NO. 1:19-cv-00342-AWI-EPG
